Judgment, Supreme Court, New York County (Felice Shea, J.), rendered May 7, 1993, convicting defendant, after a non-jury trial, of criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt was proven beyond a reasonable doubt by legally sufficient evidence and the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issue raised by the defendant that he was innocently driving a borrowed car, when he was apprehended in recent, exclusive, unexplained possession of almost $19,000 in stolen property, which consisted of an automobile, whose trunk contained stolen jewelry, was properly placed before the fact finder, and we find no reason to disturb the trial court’s determination. Concur—Murphy, P. J., Rosenberger, Ross, Asch and Nardelli, JJ.